      Case 1:09-cr-00060-DHB-BKE Document 209 Filed 11/23/20 Page 1 of 4



                         IN      THE     UNITED      STATES         DISTRICT        COURT                il;”g
                        FOR       THE     SOUTHERN      DISTRICT            OF     GEORGIAU.S.D!Si ;;;'-/r COURT
                                                                                                         i?i
                                                                                                  AI    ■J vJ I   DIV.
                                           AUGUSTA       DIVISION


                                                            Tic-
                                                                                             im fiov 23 P 3: 25
UNITED        STATES    OF    AMERICA
                                                            -k


        V .                                                                CR 109-060'-^          SO. i. io4< Ur uA.
                                                            'k


                                                            k
ANTHONY        DAVILA




                                                    ORDER




        On     November           9,      2020,       prior          to     his      revocation           hearing,
                                                                             \>

Defendant Anthony Davila filed a counseled                                        Motion to Compute First

Step Credit."           (Doc.       No.    204. )      The Government opposed the motion.

The    Court      heard          further         argument           from     counsel         at      Defendant's

revocation hearing on November 19,                                 2020,    whereupon the motion was

denied.         At the hearing,                 the Court           informed the parties                     that it

would issue this written Order to supplement its oral ruling.

        On November 15,                2010,     Defendant was sentenced to serve a term

of    115     months        in    prison        followed           by     three      years      of     supervised

release        upon     his       plea     of       guilty         to     conspiracy         to      defraud        the

Government        with        respect          to    false         individual           federal        income       tax

returns.        Defendant was released from federal custody on September

22,   2017 to begin his supervised release term.

       On      July    2,        2020,     the      Court          issued    an      arrest       warrant         upon

allegations           that.        Inter       alia.    Defendant                 had    been     arrested          and

charged with simple battery (family violence)                                           on June 6, 2020.             As



mentioned,        the Court scheduled Defendant's revocation hearing for
      Case 1:09-cr-00060-DHB-BKE Document 209 Filed 11/23/20 Page 2 of 4



November       19,    2020.        Through        the      motion    under     consideration,

Defendant asked that the United States Probation Office compute

the good-time credit he would have received if the First Step Act

of 2018     had      been   enacted      while        he   was    incarcerated      during        his

original term of imprisonment.

        The First Step Act of 2018 was enacted on December 21, 2018,

and the provisions affecting the calculation of good-time credits

did not take effect until 210 days thereafter (i.e. July 19, 2019),

                                                                                            \\

a time period given to the Attorney General to complete the                                      risk

                                             //

and    needs    assessment         system.            First       Step   Act   §§   101(a)        and

102(b)(2) .       Defendant        was   released          from   confinement       well   before


this effective date.           Nevertheless, Defendant sought a computation

of good-time credit he would have been entitled to had he been in

prison when the First Step Act took effect so that it would be

given     significant consideration" by the Court.                         (Br. in Supp. of

Mot.    to Compute,         Doc.   No. 204-1, at 2.)                 Defendant essentially

asked that this newly computed good-time credit be applied against

any imposed term of imprisonment on revocation. 1




1 Defendant's previously filed pro se motion sought a different
form of relief. (See Doc. No. 192.) He argued that he would not
have been arrested for a supervised release violation had his
supervised release term been credited and therefore shortened by
the application of newly computed good-time credit.  That is, he
claimed that the arrest warrant on revocation was "executed" after
his supervised release period should have expired.  (See id.)
Defendant therefore challenged the legality of his arrest and
detention.


                                                  2
   Case 1:09-cr-00060-DHB-BKE Document 209 Filed 11/23/20 Page 3 of 4



        The    Government     opposed     the   motion          and    cited    persuasive

authority that good-time credits earned on an original sentence

cannot be used to shorten the term of supervised release or any

future term of imprisonment for violation of supervised release.

(See Gov't Resp. in Opp'n, Doc. No. 205, at 2-3 (citing Hamani v.

Smalley, 2020 WL 2732073, at *2 (D.N.J. May 26, 2020) (citing, in

turn.     United     States    v.   Johnson      529       U.S.       53,   58-59    (2000)

(disallowing       credit   against      supervised        release      term for     excess

prison time))); see also Garland v. Johnson, 2019 WL 5106274, at

*1 (W.D. La. Aug. 12, 2019) (citing 28 C.F.R. § 2.35(b) ("Once an

offender is conditionally released from imprisonment, either by

parole    or    mandatory     release,    the   good       time    earned      during    that

period of imprisonment is of no further effect either to shorten

the period of supervision or to shorten the period of imprisonment

which the offender may be reguired to serve for violation of parole

or mandatory release."))                 Further, the Court agrees with                        the

rationale of Bowlings v. Hudgins, 2020 WL 1918248, at *4 (N.D. W.

Va. Mar. 16, 2020), which declined to credit a                          petitioner        with

additional good-time credit from the original sentence completed

                                                                                          \\

prior    to    the   enactment      of   the    First       Step      Act   because            the


revocation sentence is a new and separate sentence that does not

                                                //     w

'reactivate'       an   original    sentence.              To   hold    otherwise        would

                                                                                    rr

unjustly enrich the petitioner for new criminal conduct.                                       Id.


Indeed, the deterrent          and punitive purposes of a sentence would


                                           3
      Case 1:09-cr-00060-DHB-BKE Document 209 Filed 11/23/20 Page 4 of 4



                                                                w                n
not be achieved if a defendant were allowed to build a              time bank,


as described by the Government, and commit a new crime knowing he

had already served his time in advance of the violation.                    Cf.


United States v. Johnson, 529 U.S. 53, 60 (2000) ("The objectives

of supervised release would be unfulfilled if excess prison time

were to offset and reduce terms of supervised release.")

        In short. Defendant's request to compute good-time credit for

a sentence that has already been satisfied is contrary to federal

law    and   the   interests   of   justice.   Defendant   Anthony    Davila's

motion to compute (doc. no. 204) is therefore DENIED.

        ORDER ENTERED at Augusta, Georgia, this 23^^ day of November,

2020.




                                            UNITElVSTATES DISTRIOT JUDGE




                                        4
